                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

EQUAL EMPLOYMENT OPPORTUNITY             )
COMMISSION,                              )
                                         )
                     Plaintiff,          )
                                         )
              v.                         )           19-cv-672
                                         )
1618 CONCEPTS, INC., 1618                )
DOWNTOWN, INC., and NORTHERN             )
LIGHTS, INC.,                            )
                                         )
                     Defendants.         )

                        MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

       In   this    employment     discrimination      case,    Defendants     1618

Concepts,     Inc.    (“1618   Concepts”),     1618    Downtown,     Inc.   (“1618

Downtown”), and Northern Lights, Inc. (“Northern Lights”), move to

dismiss the        complaint   (Doc.   13),    and    Peter    Matusik   seeks   to

intervene as a Plaintiff (Doc. 10).               For the reasons set forth

below, the motion to dismiss will be denied, and Matusik’s motion

to intervene will be granted in part and denied in part.

I.     BACKGROUND

       The allegations of the complaint, taken in the light most

favorable to the Plaintiff, are as follows:

       Matusik began work at 1618 Downtown, a restaurant, as a

dishwasher in June 2017.          (Doc. 1 ¶ 31.)     In the late fall of 2017,

a    male   co-worker    began    sexually    harassing       Matusik,   including

multiple     instances    of     unwanted,    explicit    sexual    touching     and
groping.     (Id. ¶¶ 32–34.)      One or more of Defendants’ 1 managers

witnessed at least one of these instances of sexual harassment,

and Defendants generally were aware of this harassment.                 (Id.

¶¶ 40–41.)    Defendants were also aware that in September 2017 the

male co-worker wore a “sex mask” to work, which he showed to other

employees, and discussed his interest in websites related to

unconventional sex acts.       (Id. ¶¶ 36-39.)    Matusik complained to

Defendants’ managers in November and December of 2017, as well as

in January 2018.    (Id. ¶ 42.)     After the co-worker again harassed

Matusik on January 20, 2018, a female co-worker reported the

incident to management.        (Id. ¶ 44.)    Following this complaint,

management verbally reprimanded the male co-worker, but the co-

worker began to act in a way that Matusik viewed as intimidating

and threatening.    (Id. ¶¶ 45–47.)      This included instances of the

co-worker standing close to Matusik in an effort to physically

intimidate him.    (Id. ¶ 46.)

     In February 2018, Matusik attempted again to complain to

Defendants’    managers   about    the   co-worker’s   conduct,   but   the

managers refused to discuss the harassment.              (Id. ¶¶ 48–49.)

Later, on February 20, Matusik met with two managers to discuss

his need to take off from work that day and to discuss the negative




1
  The court refers to Defendants collectively based on Plaintiff’s
allegations, recognizing that Defendants dispute which entity or
entities may be responsible for any alleged harassment.

                                     2
work environment he was experiencing.          (Id. ¶¶ 51–52.)     When

Matusik told them that he did not feel safe working with the

harassing male co-worker, the managers asked why Matusik had not

found a different job elsewhere and told him that he should do so

“quickly.”    (Id. ¶¶ 53–55.)   Following this meeting, Matusik did

not return to work.     (Id. ¶ 56.)

        In May 2018, Matusik filed a charge of discrimination with

the Equal Employment Opportunity Commission (“EEOC”).       (Doc. 13–

1.)     He identified 1618 Concepts as his employer, and in the

section noting “discrimination based on,” he checked the box for

“sex” and provided the date of discrimination as February 14, 2018.

(Id.)    In the “particulars” section, he described instances of the

harassment from the male co-worker as well as his managers’ failure

to stop the harassment.     (Id.)   On June 18, 2018, Matusik filed an

amended charge of discrimination in which he provided additional

details regarding the history of the harassment he endured, and he

marked the boxes indicating he had been discriminated against based

on “sex” and had experienced “retaliation.”      (Doc. 18-4.)    In this

amended charge, Matusik again identified his employer as 1618

Concepts.    (Id.)

        On February 20, 2019, the EEOC sent 1618 Concepts, 1618

Downtown, and Northern Lights a letter of determination finding

reasonable cause to believe that Title VII violations had occurred.

(Doc. 1 ¶ 25.)       After conciliation failed, the EEOC filed this

                                      3
action on July 9, 2019.      (Id. ¶¶ 26–28.)

      On August 16, Matusik moved to intervene.              (Docs. 10, 11.)

Defendants filed a response in opposition (Doc. 16), and Matusik

replied (Doc. 17).      Defendants also filed a motion to dismiss for

lack of subject-matter jurisdiction and failure to state a claim

(Docs. 13, 14), as well as an answer to the EEOC’s complaint.

(Doc. 15).   The EEOC filed an opposition to Defendants’ motion to

dismiss.   (Doc. 18.)      Defendants did not file a reply.

II.   ANALYSIS

      A.   Motion to Dismiss

      Defendants    move    to   dismiss   for   lack   of    subject-matter

jurisdiction and for failure to state claim pursuant to Federal

Rules of Civil Procedure 12(b)(1) and (6), respectively.

           1.      Challenges to the EEOC Charge

      Defendants first argue that the court must dismiss the case

for lack of subject-matter jurisdiction for failure of the EEOC to

exhaust its administrative remedies because (1) Matusik’s EEOC

charge did not provide notice of a hostile work environment claim,

and (2) it identified only 1618 Concepts and not 1618 Downtown or

Northern Lights.

                   a.   Identification of Claims in the EEOC Charge

      Defendants first seek dismissal on the ground that Matusik’s

EEOC charge did not allege a hostile work environment claim.

      Before bringing a discrimination claim under Title VII, an

                                      4
individual must first timely file an administrative charge with

the EEOC.     “Only those discrimination claims stated in the initial

charge, those reasonably related to the original complaint, and

those   developed      by   reasonable        investigation      of   the    original

complaint may be maintained in a subsequent Title VII lawsuit.”

Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 963 (4th

Cir. 1996).       Up until June 2019, “a failure by the plaintiff to

exhaust     administrative      remedies      concerning     a   Title      VII   claim

deprive[d] the federal courts of subject matter jurisdiction over

the claim.”       Jones v. Calvert Grp., Ltd., 551 F.3d 297, 300 (4th

Cir. 2009).       Neither party has acknowledged, however, that on June

3,   the    Supreme     Court    held    that       Title   VII’s     charge-filing

requirement is not jurisdictional, but rather a claims-processing

rule.      Fort Bend Cty. v Davis, 139 S. Ct. 1843, 1850–51 (2019).

See Abadi v. Mecklenburg Cty. Govt., No. 3:17-cv-00435-FDW-DCK,

2019 WL 2546732, at *3 (W.D.N.C. June 20, 2019) (noting that Title

VII’s requirement that a plaintiff must exhaust all administrative

remedies is no longer a jurisdictional issue under Davis, but that

the substance of the requirement itself remains unchanged); see

also Oswaldo Argueta v. Fred Smith Co., No. 5:19-cv-84-FL, 2019 WL

6337426,     at   *3   (E.D.N.C.   Nov.       26,   2019)   (finding     that     Davis

requires that the charge-filing requirement be analyzed under Rule

12(b)(6)); Hodge v. Walrus Oyster Ale House, Civil Action No. TDC-

18-3845, 2019 WL 6069114, at *3 (D. Md. Nov. 15, 2019) (applying

                                          5
Rule 12(b)(6) and not Rule 12(b)(1) to defendants’ alleged failure

to exhaust administrative remedies under Title VII).                         Therefore,

Defendants’ arguments will be analyzed under Rule 12(b)(6) and not

under Rule 12(b)(1).

      To   survive       a    motion    to   dismiss    under    Rule   12(b)(6),    “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                     In considering the

motion,    a     court       first     “separates      factual    allegations      from

allegations not entitled to the assumption of truth.”                         Sauers v.

Winston-Salem/Forsyth Cty. Bd. of Educ., 179 F. Supp. 3d 544, 550

(M.D.N.C. 2016) (citing Iqbal, 556 U.S. at 681).                             Conclusory

allegations       and        allegations     that   are     simply      a    “formulaic

recitation of the elements” are not entitled to the assumption of

truth.     Id.     (quoting Iqbal, 556 U.S. at 681). The court then

determines “whether the factual allegations, which are accepted as

true, ‘plausibly suggest an entitlement to relief.’”                        Id. (quoting

Iqbal, 556 U.S. at 681).               A claim is facially plausible when the

plaintiff “pleads factual content that allows the court to draw

the   reasonable         inference       that    the      defendant     is     liable,”

demonstrating “more than a sheer possibility that a defendant has

acted unlawfully.”             Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 556–57).              Of course, the court evaluates this burden

                                             6
against the backdrop of Federal Rule of Civil Procedure 8(a)(2),

which provides that a complaint must simply contain a short and

plain statement of the claim showing that the pleader is entitled

to relief.

      A Title VII claim is subject to dismissal “if the EEOC charge

alleges discrimination on one basis, such as race, and the formal

litigation claim alleges discrimination on a separate basis, such

as   sex.”    Jones,   551    F.3d   at    300   (applying   jurisdictional

analysis).    A    charge    meets   the   requisite   standard   if   it   is

“sufficiently precise to identify the parties, and to describe

generally the action or practices complained of.”                 Chacko v.

Patuxent Inst., 429 F.3d 505, 508 (4th Cir. 2005) (quoting 29

C.F.R. § 1601.12(b)).

      Defendants rely primarily on Keener v. Universal Cos., Inc.,

128 F. Supp. 3d 902 (M.D.N.C. 2015).             But this case is readily

distinguishable.    There, the female plaintiff filed an EEOC charge

alleging “sex” discrimination and “retaliation” under Title VII.

Id. at 912.    She checked the respective boxes for those on the

charge form and listed her termination date as the date the

discrimination took place. Id. In her subsequent federal lawsuit,

she also claimed she was the victim of a hostile work environment

under Title VII.    Id. at 913.      However, no part of her EEOC charge

described facts that could be attributable to a hostile work

environment claim.     Id.    Thus, the court found that the plaintiff

                                      7
had not exhausted her administrative remedies as to that claim.

See id. at 914.

     Here, the details Matusik provided in his charge about the

alleged harassment were sufficient to put Defendants on notice

that he alleged a hostile work environment.                He identified his

harasser,    the    harassment,       alleged   it    occurred   on    multiple

occasions,    and    described        how,   despite     his   complaints     to

management, no action was taken against the male co-worker.                 (Doc.

18-2.)     For example, he alleged, “I was sexually harassed on

numerous occasions by a cook,” “[t]he harasser physically touched

my genitals on more than one occasion,” and “I believe I was

discriminated against, based on my sex, male when I was sexually

harassed . . . .”     (Id. at 2.)       He alleged in his amended charge,

which    relates    back   to   his    original      charge,   see    29   C.F.R.

§ 1601.12(b), that “[w]hile employed, I was subject to a hostile

work environment and sexually harassed by a male coworker,” “[o]n

no less than four occasions I was subjected to significantly severe

sexually harassing behavior by a male coworker,” and “I believe I

have been discriminated against, subjected to a hostile working

environment, sexually harassed . . . due to my sex, male . . . in

violation of Title VII of the Civil Rights Act of 1964, as

amended.”    (Doc. 18-4 at 2.)          Notably, there is no box on the

charge form labeled “hostile work environment,” but only one

labeled “other,” which would have required Matusik to then specify

                                        8
the claim in the margin, which is essentially what he did in the

description of the alleged conduct. (Docs. 18-2, 18-4.) Matusik’s

charge    also   stated    that   he    reported      this    harassment      to   his

managers, but to no avail.          (Id.)         Moreover, the EEOC issued its

letter of determination to all Defendants, finding “reasonable

cause to believe Respondent subjected Charging Party to a hostile

work environment based on his sex, male, in violation of Title

VII.”     (Doc. 18-9 at 2.)            Efforts at conciliation thereafter

followed, based on that letter.

     The substance of the charge provided adequate notice of a

hostile work environment claim.              Consequently, this case is unlike

Keener.      Defendants’      motion         to    dismiss    based    on    claimed

deficiencies in the description of the allegedly unlawful conduct

will therefore be denied.

                  b.      Naming of Parties in the EEOC Charge

     Defendants     argue    that      the    complaint      should   be    dismissed

against Defendants 1618 Downtown and Northern Lights because the

EEOC charge and amended charge did not name them but only named

Defendant 1618 Concepts. EEOC argues that it has provided adequate

notice.

     The failure to name a party in an EEOC charge may constitute

a failure to exhaust administrative remedies and historically has

been understood to be a potential subject-matter jurisdiction

defect as to any Title VII claim brought against the unnamed party.

                                         9
See Alvarado v. Bd. of Trs. of Montgomery Cmty. Coll., 848 F.2d

457, 458 (4th Cir. 1988).     Although neither party has acknowledged

it here, either, in light of the Supreme Court’s recent decision

in   Davis,   as   noted   earlier,   this   requirement   is   no   longer

jurisdictional.     Accordingly, it will be analyzed under the Rule

12(b)(6) standard.

      The purpose of the naming requirement is twofold: (1) to

notify the charged party of an alleged violation, and (2) to secure

the charged party’s compliance with the law.          See Alvarado, 848

F.2d at 458–59.     If these two purposes are satisfied, the naming

requirement has also been satisfied.          See Causey v. Balog, 162

F.3d 795, 800–01 (4th Cir. 1998).            Furthermore, “[c]ourts are

sympathetic to the difficulties of mastering the organizational

structure of an employer and naming all corporate entities that

may have been involved in the discriminatory conduct” at issue.

Keener, 128 F. Supp. 3d at 915 (citing Alvarado, 848 F.2d at 460).

      EEOC argues that all Defendants had actual notice of Matusik’s

charge, and so the naming requirement has been met.        The thrust of

the argument is that 1618 Downtown and Northern Lights operate

functionally under the 1618 Concepts umbrella.       EEOC points to the

1618 Employee Handbook given to Matusik when he began work, in

which 1618 Concepts is described as “the name given to an umbrella

of restaurants” that included 1618 Downtown, 1618 Seafood Grille,



                                      10
and 1618 On Location. 2       (Doc. 18-8 at 3.)       Furthermore, EEOC argues

that Matusik’s original charge was sent by EEOC via email to

Nicholas     Wilson,   who    is    the   Treasurer   of   1618    Concepts,    the

Registered Agent and President of 1618 Downtown, and the Registered

Agent and Vice President of Northern Lights.                    In its letter of

determination,     EEOC      explicitly     identified     all    three   entities

individually and invited each to participate in conciliation.

(Doc. 18–9.)     Thus, EEOC argues, all Defendants had actual notice

of     the   charges   and    had    an    opportunity     to     participate    in

conciliation, so the purposes of the naming requirement have been

met.

       Neither party cites Fourth Circuit law holding that a party

not named in an EEOC charge may nevertheless be subject to a Title

VII suit if it receives actual notice of the EEOC proceeding

against it.     But other circuits have so held.           See, e.g., Virgo v.

Riviera Beach Assocs., Ltd., 30 F.3d 1350, 1359 (11th Cir. 1994)

(noting that “courts liberally construe this requirement” and

applying a multi-factor analysis); Eggleston v. Chi. Journeymen

Plumbers’ Local Union No. 130, U.A., 657 F.2d 890, 905–07 (7th

Cir. 1981) (reversing dismissal on grounds that unnamed party had

adequate notice and opportunity to participate in conciliation).

And other district courts within the Fourth Circuit have likewise


2 Northern Lights does business as 1618 Seafood Grille and 1618 On
Location under the 1618 Concepts umbrella. (Doc. 18-6 at 2–3.)

                                          11
applied a similar standard.      See, e.g., Lima v. Stanley, No. 5:14-

cv-896-FL, 2015 WL 4769546, at *5 (E.D.N.C. Aug. 12, 2015) (relying

on case law holding that the naming requirement is met when the

unnamed parties receive actual notice of an EEOC charge); EEOC v.

AMX Commc’ns, Ltd., Civil No. WDQ-09-2483, 2010 WL 2651570, at *4

(D. Md. June 30, 2010) (finding that the naming requirement had

been met when defendants received both notice of EEOC charges and

the EEOC’s attempt at conciliation); EEOC v. Newtown Inn Assocs.,

647 F. Supp. 957, 960 (E.D. Va. 1986) (finding that when defendants

“had actual notice and participated in the conciliation process,”

the naming requirement had been satisfied); Bostic v. Wall, 588 F.

Supp.   994,   997   (W.D.N.C.   1984)   (noting   that   “the   courts   are

reluctant to dismiss the unnamed party if he had notice of the

EEOC conciliatory efforts and participated in EEOC proceedings”),

aff’d, 762 F.2d 997 (4th Cir. 1985). Courts consider many factors,

including the similarity of interest between the named party and

the unnamed party; whether the plaintiff could have ascertained

the identity of the unnamed party at the time the EEOC charge was

filed; whether the unnamed party received adequate notice of the

charges; whether the unnamed party had an adequate opportunity to

participate in the conciliation process; and whether the unnamed

party was actually prejudiced by its exclusion from the EEOC

proceedings.    Virgo, 30 F.3d at 1359.

     In addition, and in the alternative, EEOC argues that the

                                    12
“substantial        identity”    exception   to     the   Title     VII   naming

requirement applies here.          Although the Fourth Circuit has only

discussed     the    substantial    identity      exception   in    dicta,   see

Alvarado, 848 F.2d at 461, other courts in this district have

applied the exception.          See Shaughnessy v. Duke Univ., No. 1:18-

cv-461, 2018 WL 6047277, at *3 (M.D.N.C. Nov. 19, 2018); Keener,

128 F. Supp. 3d at 915; Mayes v. Moore, 419 F. Supp. 2d 775, 783

(M.D.N.C. 2006) (quoting Glus v. G.C. Murphy Co., 562 F.2d 880,

888 (3d Cir. 1977)); see also Alvarado, 848 F.2d at 461 (citing

seven district court decisions in the Fourth Circuit applying the

exception).    The exception considers the following factors:

  1) whether the role of the unnamed party could through
  reasonable effort by the complainant be ascertained at the
  time of the filing of the EEOC complaint; 2) whether . . .
  the interests of a named [party] are so similar as the unnamed
  party's that for the purpose of obtaining voluntary
  conciliation and compliance it would be unnecessary to
  include the unnamed party in the EEOC proceedings; 3) whether
  its absence from the EEOC proceedings resulted in actual
  prejudice to the interests of the unnamed party; 4) whether
  the unnamed party has in some way represented to the
  complainant that its relationship with the complainant is to
  be through the named party.

Mayes, 419 F. Supp. 2d at 783 (citing Glus, 562 F.2d at 888).                 Of

these factors, the second and third speak most directly to the

dual purposes of the Title VII naming requirement.             Keener, 128 F.

Supp. 3d at 915–16.

     Defendants argue that the substantial identity exception does

not apply because the first factor favors them.                   That is, they


                                      13
argue, Matusik could have reasonably determined the identity of

his employer -– 1618 Downtown –- based on his pay stubs and

paychecks, which identified it as his employer.                (Doc. 14 at 5–

6.)   They argue that Matusik’s knowledge of this, coupled with his

failure to name 1618 Downtown in his EEOC charge or amended charge,

is fatal to the claim against that Defendant.

      Defendants’ argument, which is illustrated by their reliance

on Mayes, is unpersuasive.        Mayes involved an executive who named

in his EEOC charge only the company for which he served as chief

financial   officer,    but    who   then    sued   numerous    other   related

companies, including the defendant, even though he was also the

estate manager of the defendant, who had a controlling interest in

his employer.     Mayes, 419 F. Supp. 2d at 778–79.            The court found

that plaintiff’s high-level position and role as estate manager

gave him knowledge of all the relevant companies such that he could

have “reasonably ascertain[ed] the identity of all the Defendants

and should have known of [the company’s] affiliated businesses.”

Id. at 783.      Here, by contrast, Matusik was a dishwasher and had

no prior knowledge of the corporate structure of the Defendants.

The   employee    handbook 3   Matusik     was   provided   identifies    “1618



3
  EEOC’s complaint references the anti-discrimination policy contained
within the handbook (Doc. 1 ¶ 18), and Matusik provided a copy in
connection with his motion to intervene (Doc. 10-2).      No party has
challenged the accuracy of the handbook.      The court can therefore
properly consider its contents here. See Plymouth Cty. Ret. Ass’n v.
Primo Water Corp., 966 F. Supp. 2d 525, 536 (M.D.N.C. 2013).

                                      14
Concepts” in large font on the front page and repeatedly refers to

“1618 Concepts” and not “1618 Downtown” throughout.                      (Doc. 10-2.)

Similarly, the form Matusik was required to sign acknowledging

receipt of the handbook bears a heading of “1618 Concepts,” and

his termination form, filled out by his managers, likewise bears

a    heading     of   “1618       Concepts.”         (Doc.   18-7.)      Under       these

circumstances, the court cannot say that Matusik should have known,

through       reasonable     effort,       that   1618    Downtown,     and    not    1618

Concepts, was his employer.

        Defendants     do    not    address       the   remaining     factors    of    the

substantial identity exception, and the court treats them as

unchallenged.         In any event, each favors EEOC’s position.

       The second factor considers whether the interests of the named

party in the EEOC charge were so similar to the unnamed party for

the purpose of obtaining voluntary conciliation and compliance

that it would be unnecessary to include the unnamed party in the

EEOC proceedings. According to the complaint, the three Defendants

named    in    this    lawsuit      are    closely      interrelated.       They     share

employees and have common ownership, management, and corporate

officers.       (Doc. 1 ¶¶ 11–14.)           All three Defendants share a “main

office” location, where employee files for all three Defendants

are maintained.        (Id. ¶¶ 19, 16.)           The three Defendants also share

an   email     account      and    company    vehicles.        (Id.    ¶ 20.)        These

allegations,      in     addition     to     those      discussed   above     that    1618

                                             15
Concepts   functioned   as   an   umbrella   for   various   “1618”-themed

restaurants,    favor    EEOC’s     argument       that   Defendants   are

interrelated.

     The third factor considers actual prejudice to the unnamed

party. EEOC reiterates that all three Defendants were specifically

named in EEOC’s letter of determination and were each invited to

participate in conciliation such that they had effective notice

from the inception of EEOC’s investigation into Matusik’s case.

This third factor favors EEOC.

     The fourth factor examines whether the unnamed party has

represented to the complainant that its relationship with him is

to be through the named party.       EEOC notes that after it sent its

letter of determination to all three Defendants, only 1618 Concepts

–- the umbrella organization –- responded and engaged with EEOC.

This fourth factor favors EEOC.

     Examining all the relevant factors, the court finds that the

dual purposes of the naming requirement have been satisfied.

Importantly, Defendants had actual notice of the charge and were

permitted to participate in conciliation.           Defendants’ motion to

dismiss 1618 Downtown and Northern Lights based on a failure to

exhaust administrative remedies will therefore be denied.

           2.   Failure to State a Claim

     Defendants also seek dismissal of all claims brought against

1618 Concepts and Northern Lights for failure to state a claim

                                    16
upon which relief can be granted because neither employed Matusik

and thus do not fall under Title VII’s definition of “employer.”

EEOC contends that all three Defendants are proper because they

operate as an “integrated enterprise.”         The standard under Rule

12(b)(6) previously set forth applies.

       An “employer” who can be held liable under Title VII is

defined as a “person engaged in an industry affecting commerce who

has fifteen or more employees . . . .”           42 U.S.C. § 2000e(b).

Where more than one entity may be involved, the Fourth Circuit has

held that the “integrated employer” or “integrated enterprise”

test    may   be   used   to   determine   whether   companies   are   “so

interrelated that they constitute a single employer.”            Hukill v.

Auto Care, Inc., 192 F.3d 437, 442 (4th Cir. 1999), abrogated on

other grounds by Arbaugh v. Y & H Corp., 546 U.S. 500 (2006). 4

Defendants argue that the court should instead apply a “joint

employment” theory to determine whether 1618 Concepts and Northern

Lights are employers.      But they misconstrue both the law of this

circuit and the facts alleged by EEOC. 5      The “integrated employer”

theory is the proper approach here.


4 Hukill interpreted the employer question under Title VII as a
jurisdictional issue, but Arbaugh abrogated on those grounds. However,
the “integrated employer” test is still used in the Fourth Circuit. See
Gilbert v. Freshbikes, LLC, 32 F. Supp. 3d 594, 602 n.1 (D. Md. 2014).
5
  Defendants rely on Butler v. Drive Auto. Indus. of Am., Inc., 793 F.3d
404 (4th Cir. 2015).     But Butler, in adopting a “joint employment”
theory, noted that the “integrated employer” and “joint employment”
doctrines are distinct theories that apply in different contexts. Id.

                                    17
       The “integrated employer” doctrine involves consideration of

four   elements:   (1)   common    management;     (2)    the    inter-relation

between operations; (3) the degree of centralized control of labor

relations; and (4) the degree of common ownership and financial

control.    See Hukill, 192 F.3d at 442.          Although no one factor is

conclusive,   traditionally       the   control   of     labor   operations   is

considered the most important, as it speaks most directly to the

issue of control between the employers at issue.             See id.; but cf.

Gilbert, 32 F. Supp. 3d at 602 (citing to other cases finding that

not all four factors need be present for the theory to apply).

       EEOC’s allegations are sufficient at this stage to survive

Defendants’ motion to dismiss.           The same facts the court found

relevant in the Title VII naming requirement analysis support a

claim that Defendants were an integrated enterprise, with 1618

Concepts serving as the overseer of the “1618”-themed restaurants,

including 1618 Downtown.          All three organizations share common

management (Doc. 1 ¶¶ 13–14), share employees (id. ¶ 11), and



at 408 n.3. The quintessential application of the “joint employment”
theory occurs when “one employer while contracting in good faith with
an otherwise independent company, has retained for itself sufficient
control of the terms and conditions of employment of the employees who
are employed by the other employer.” Id. at 408 (quoting Torres-Negrón
v. Merck & Co. Inc., 488 F.3d 34, 40 n.6 (1st Cir. 2007)). Both the
“joint employment” and “integrated employment” doctrines remain good
law. The “integrated employment” theory is the more relevant of the two
doctrines here because the relationship among the Defendants includes a
parent-subsidiary affiliation, see id. at 408 n.3 (quoting Murphy-Taylor
v. Hofmann, 968 F. Supp. 2d 693, 725 (D. Md. 2013)), and EEOC has alleged
that the Defendants operated “as an integrated business enterprise,” not
as joint employers. (Doc. 1 ¶ 10.)

                                        18
operate out of the same corporate office location (id. ¶¶ 15–16,

19).        Furthermore, employees of the restaurants were given a

handbook that referred to the grouping of restaurants as falling

under the “1618 Concepts” heading.            (Id. ¶ 18.)      These allegations

speak   to     each   of   the   four   relevant     factors    and   are   highly

suggestive      of    collective   control     by    1618    Concepts    over    the

restaurants, rendering the claim plausible.                   Thus, Defendants’

motion to dismiss will be denied.

       B.     Motion to Intervene

       Matusik seeks to intervene as Plaintiff, and his proposed

complaint brings four claims for relief: (1) breach of contract;

(2) constructive discharge in violation of public policy; (3)

negligent retention of the male co-worker who allegedly harassed

him; and (4) violation of Title VII.                (Doc. 10-1.)        Defendants

filed   an     opposition    brief,     arguing     that    intervention    as   to

Matusik’s first two claims should be denied as futile; otherwise,

Defendants do not address the other claims.                 (Doc. 16.)

       Intervention as of right is governed by Federal Rule of Civil

Procedure 24(a).       Upon timely motion, intervention must be granted

under Rule 24(a)(1) if an “unconditional right to intervene [is

provided] by federal statute,” and intervention must be granted

under Rule 24(a)(2) if the person “claims an interest relating to

the . . . transaction that is the subject of the action, and is so

situated that disposing of the action may as a practical matter

                                         19
impair or impede [his] ability to protect [his] interest, unless

existing parties adequately represent that interest.”

       The timeliness requirement is generally not strictly enforced

under Rule 24(a).          See Brink v. DaLesio, 667 F.2d 420, 428 (4th

Cir.   1981).        The   court   retains     “reasonable   discretion”   when

considering this issue, Virginia v. Westinghouse Elec. Corp., 542

F.2d 214, 216 (4th Cir. 1976), and should consider “how far the

suit has progressed, the prejudice that delay might cause other

parties, and the reason for the tardiness in moving to intervene.”

Scardelletti v. Debarr, 265 F.3d 195, 203 (4th Cir. 2001), rev’d

on other grounds, Devlin v. Scardelletti, 536 U.S. 1 (2002).

       Matusik’s motion is undoubtedly timely.                EEOC filed its

complaint on July 9 (Doc. 1), and Matusik moved to intervene on

August 16.     (Docs. 10, 11.)      Defendants had not yet filed a motion

to dismiss.     Defendants do not argue that they would be prejudiced

by allowing Matusik’s intervention, and there is no reason to

believe Matusik’s intervention would be disruptive or delay the

progression of this case.

       As   noted,    Defendants    do   not    address   Matusik’s   negligent

retention and Title VII claims.          The court therefore considers the

motion uncontested to that extent and will allow intervention as

to those claims.       See Local Rule 7.2(a)(4); Local Rule 7.3(k); see

also Siler v. Lejarza, 1:19cv403, 2019 WL 6219956, at *6 (M.D.N.C.

Nov. 21, 2019) (failure to substantively respond to an argument

                                         20
may result in the argument being considered unopposed).            Moreover,

Matusik has a statutory right to intervene as to the Title VII

claims.   42 U.S.C. § 2000e-5(f)(1); Fed. R. Civ. P. 24(a)(1); EEOC

v. Waffle House, Inc., 193 F.3d 805, 810 (4th Cir. 1999), rev’d on

other grounds, 534 U.S. 279 (2002).

     As to the remaining putative claims, Matusik must show (1) an

interest in the subject matter of the action, (2) that disposition

of the action may practically impair the movant's ability to

protect that interest, and (3) that the interest is not adequately

represented by the existing parties.        Newport News Shipbuilding &

Drydock Co. v. Peninsula Shipbuilders’ Ass’n, 646 F.2d 117, 120

(4th Cir. 1981). 6      Defendants argue that Matusik does not have an

interest in the subject-matter of the suit as it relates to his

proposed claims for breach of contract and constructive discharge

in violation of public policy, which they contend fail as a matter

of law and are therefore futile.         Each claim will be addressed in

turn.

            1.    Breach of Contract Claim

     Matusik seeks to pursue a breach of contract claim based upon

Defendants’ failure to provide a harassment-free workplace in

violation    of   the    representations    found   within   the    employee




6
  Although the text of Rule 24(a)(2) differed at the time of this
decision, the difference in phrasing is immaterial here.


                                    21
handbook provided to him, as well as those made by Defendants’

managers.       (Doc.     10-1       ¶¶ 30–36.)       Matusik    claims     that      these

promises -– although not a unilateral contract -– materially

induced him to accept the “at-will employment contract.”                         (Doc. 17

at 4.)      His proposed complaint alleges that as a proximate result

of Defendants’ breach of their “duties and promises regarding a

harassment-free workplace, Matusik was unable to continue his

employment with 1618.”           (Doc 10-1 ¶ 35.)

      North Carolina is an at-will employment state, Kurtzman v.

Applied Analytical Indus., Inc., 493 S.E.2d 420, 422 (N.C. 1997),

and Matusik acknowledges that his employment was at will.                             (Doc.

17 at 4.)          When no express contract between an employee and

employer exists, “the relationship is presumed to be terminable at

the   will    of    either      party    without      regard    to   the    quality     of

performance        of   either   party.”           Kurtzman,   493   S.E.2d      at   422.

Limited      exceptions      exist       to     “either    prohibit        status-based

discrimination or to insure the integrity of the judicial process

or    the    enforcement        of    the     law.”     Id.     at   422–23. 7         Mere

representations            of         “negotiations            and      circumstances

characteristically associated with traditional at-will employment



7
  Such exceptions have been identified as a promise of a specific time
period for employment; discharge based on a statutorily-prohibited
factor, such as race or religion; and discharge based on the employee’s
compliance with applicable law (such as filing a workers’ compensation
claim or refusing to violate state or federal labor law). Kurtzman, 493
S.E.2d at 422-23.

                                              22
situations”    cannot   form   the   basis   for   altering   the   at-will

doctrine.   Id. at 423.    Further, North Carolina law is clear that

even when an employment manual details the expected conduct of the

employer (e.g., providing a harassment-free work environment), the

terms do not automatically become included within an at-will

contract.     Rosby v. Gen. Baptist State Convention of N.C., Inc.,

370 S.E.2d 605, 608 (N.C. Ct. App. 1988), disc. review denied, 374

S.E.2d 590 (N.C. 1988); see also Walker v. Westinghouse Elec.

Corp., 335 S.E.2d 79, 83–84 (N.C. Ct. App. 1985).

     Here, there was no express contract between Matusik and

Defendants.    The employee handbook is not a contract, and none of

its terms converted the employment relationship into a contractual

one. 8 Matusik has not alleged that any of the recognized exceptions

applies.    His argument that he only accepted employment after

receiving promises that Defendants would guarantee a harassment-

free workplace does not alter the result.          His breach of contract

claim therefore fails as a matter of law, and his motion to

intervene as to that claim will be denied.




8 The first page of the employee handbook sets out that the “handbook is
neither a contract for employment nor a legal document. The language
used in the handbook should not be construed as creating a contract . . .
between 1618 Concepts and any of its team members . . . . As a team
member . . . you have the    right to terminate your employment at any
time.   1618 Concepts retains the same right, with or without cause,
regardless of any other Company documents or oral or written statements
issued by any 1618 Concepts representative, with the exception of written
contracts signed by the President.” (Doc. 10-2 at 3 (emphasis added).)

                                     23
              2.   Constructive Discharge

        Matusik also seeks to bring a claim for constructive discharge

under state law.           Defendants argue that this claim is futile

because North Carolina does not recognize a claim for constructive

discharge contrary to public policy.             (Doc. 16 at 6.)

       Resolution of this issue turns on the interpretation of a

North Carolina Court of Appeals decision, Whitt v. Harris Teeter,

598 S.E.2d 151 (N.C. Ct. App. 2004), and a one sentence reversal

by the North Carolina Supreme Court.             614 S.E.2d 531 (N.C. 2005)

(per curiam).       The court of appeals determined that a claim for

constructive discharge in violation of public policy exists under

state    law.      Whitt,   598   S.E.2d    at   157–58.    Judge   McCullough

dissented.      First, he argued that North Carolina did not recognize

a claim of constructive discharge in violation of public policy,

and second, he contended that if such a claim were cognizable, the

majority had failed to apply the proper elements to the claim.

Id. at 159 (McCullough, J., dissenting).                On appeal, the North

Carolina Supreme Court reversed “[f]or the reasons stated in the

dissenting opinion.” Whitt, 614 S.E.2d at 532. The North Carolina

Supreme Court has not since clarified on which of the two grounds

of Judge McCullough’s dissent its reversal rested.

       Given this historical context, this court should not attempt

to parse the Supreme Court’s statement reversing Whitt to find

that    the   cause   of    action   exists.      See   Time   Warner   Entm’t-

                                       24
Advance/Newhouse P’ship v. Carteret-Craven Elec. Membership Corp.,

506 F.3d 304, 314 (4th Cir. 2007) (cautioning that a federal court

“should not create or expand [a] State’s public policy,” nor should

it “elbow its way into this controversy to render what may be an

uncertain and ephemeral interpretation of state law”) (citations

omitted).    Without more, Matusik has failed to show that North

Carolina recognizes a claim for constructive discharge contrary to

public policy.     This conclusion aligns with the holdings of other

courts in this district.         See Littell v. Diversified Clinical

Servs.    Inc.,   No.   1:10cv152,   2013   WL   1951912,   at   *7,   *7   n.6

(M.D.N.C. May 10, 2013) (“The failure of the [North Carolina]

Supreme Court to clarify whether it endorsed one (and if so, which

one) or both of the alternative prongs of the dissenting opinion

[in Whitt] leaves some ambiguity as to the state of North Carolina

law in this context.       That ambiguity, however, does not inure to

Plaintiff’s benefit.”), adopted in part, rejected in part by 2013

WL 5430518 (M.D.N.C. Sept. 27, 2013); see also Armitage v. Biogen

Inc., 1:17cv1133, 2019 WL 1789909, at *8 (M.D.N.C. Apr. 24, 2019).

Thus, Matusik’s motion to intervene as it relates to his claim for

constructive discharge in violation of public policy will be

denied.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Defendants’ motion to dismiss

                                     25
(Doc. 13) is DENIED and Matusik’s motion to intervene (Doc. 10) is

GRANTED as to his proposed claims alleging Title VII violation and

negligent retention, but is otherwise DENIED.   Matusik shall file

and serve his intervention complaint, as permitted, forthwith.




                                       /s/   Thomas D. Schroeder
                                    United States District Judge

January 7, 2020




                               26
